Citation Nr: 0908627	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  06-21 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder, to include as a qualifying chronic disability 
under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to May 1982, 
from October 1990 to January 1991, and in July 2001.  The 
Veteran also had multiple periods of active duty for 
training.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO).


FINDINGS OF FACT

1.  An August 2004 rating decision denied the Veteran's claim 
of entitlement to service connection for a skin disorder, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

2.  In November 2004, a claim to reopen the issue of 
entitlement to service connection for a skin disorder, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317, was received.

3.  Evidence associated with the claims file since the August 
2004 rating decision was not of record at the time of the 
August 2004 rating decision and relates to an unestablished 
fact necessary to substantiate the claim.

4.  The Veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.

5.  The medical evidence of record does not show that the 
Veteran's currently diagnosed skin disorder is related to 
military service.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for a skin disorder, to include as a 
qualifying chronic disability under 38 C.F.R. § 3.317, is new 
and material, and therefore, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).

2.  A skin disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Prior to initial adjudication, letters dated 
in February 2005 and November 2005 satisfied the duty to 
notify provisions.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  While these letters 
did not notify the Veteran of the new and material evidence 
requirements, the Board is not precluded from adjudicating 
this issue as the Board is taking action favorable to the 
Veteran by reopening the claim.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  As such, this decision poses no risk of 
prejudice to the Veteran with respect to the new and material 
evidence aspect.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004).

The Veteran's relevant service treatment records, VA medical 
treatment records, and indicated private medical records have 
been obtained.  While the Veteran's service treatment records 
from the July 1977 to May 1982 period of active service are 
not associated with the claims file, the Veteran claims that 
he did not have a skin disorder until after his second period 
of active service, from October 1990 to January 1991.  
Accordingly, the missing service treatment records are not 
relevant to the issue on appeal.  A new VA examination has 
not been accorded the Veteran, because there is no evidence 
that the Veteran's skin disorder existed during military 
service.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, 
the purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.

New & Material

A rating decision in August 2004 denied the Veteran's claim 
of entitlement to service connection for a skin disorder, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317 on the basis that the medical evidence of record did 
not show that the Veteran had a current diagnosis of a skin 
disorder.  The relevant evidence of record at the time of the 
August 2004 rating decision consisted of the Veteran's 
relevant service treatment records and a May 2004 VA medical 
examination report.

The Veteran submitted a statement in November 2004 that the 
RO has interpreted as a new claim, and not a notice of 
disagreement with the August 2004 rating decision.  
Therefore, the August 2004 rating decision is final based on 
the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103 (2008).

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

Although the RO determined in January 2006 that new and 
material evidence was presented to reopen the claim of 
entitlement to service connection for a skin disorder, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317, this decision is not binding on the Board.  The 
Board must first decide whether evidence has been received 
that is both new and material to reopen the claim.  Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 
Vet. App. 239 (1993) (Board reopening is unlawful when new 
and material evidence has not been submitted).  Consequently, 
the Board will adjudicate the question of whether new and 
material evidence has been received, furnishing a complete 
explanation as to its reasons and bases for such a decision.

As noted above, in November 2004, the RO received a statement 
from the Veteran that was interpreted as a claim to reopen 
the issue of entitlement to service connection for a skin 
disorder, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.  Evidence of record received since the 
August 2004 rating decision includes private medical records 
dated from August 2000 to June 2006, a VA outpatient medical 
report dated in April 2005, and statements from the Veteran, 
his wife, and his friend dated in November 2005 and March 
2006.  All of the evidence listed above is "new" in that it 
was not of record at the time of the August 2004 rating 
decision.  In addition, the private medical records show that 
the Veteran has a current diagnosis of a skin disorder.  As 
such, they relate to an unestablished fact necessary to 
substantiate the claim.

As noted below, the new evidence does not show that the 
Veteran's currently diagnosed skin disorder is related to 
military service in any manner.  However, the Veteran's 
November 2004 statement was submitted well within the time 
period for a notice of disagreement with the August 2004 
rating decision.  While this statement was interpreted by the 
RO as a new claim, it is not entirely clear whether it was 
intended as a new claim or as a notice of disagreement with 
the August 2004 rating decision.  As such, the Board finds 
that the new evidence received since the August 2004 rating 
decision is material, so as to prevent any prejudice to the 
Veteran from the interpretation of the November 2004 
statement as a new claim instead of as a notice of 
disagreement.  Thus, the claim of entitlement to service 
connection for a skin disorder, to include as a qualifying 
chronic disability under 38 C.F.R. § 3.317, is reopened.

Service Connection

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

VA is authorized to compensate any Persian Gulf Veteran with 
a chronic disability resulting from an undiagnosed illness, 
or combination of undiagnosed illnesses, which became 
manifest either during active duty in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more within a presumptive period 
following service in the Southwest Asia theater of operations 
during the Persian Gulf War.  38 U.S.C.A. § 1117. 

The law currently defines a qualifying chronic disability as 
that which results from an undiagnosed illness, a medically 
unexplained chronic multi-symptom illness that is defined by 
a cluster of signs or symptoms (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome), or any 
diagnosed illness that VA determines in regulations warrants 
a presumption of service connection.  38 U.S.C.A. § 1117.  
This statute also provides that signs or symptoms that may be 
manifestations of an undiagnosed illness or a chronic multi-
symptom illness include: (1) fatigue; (2) unexplained rashes 
or other dermatological signs or symptoms; (3) headache; (4) 
muscle pain; (5) joint pain; (6) neurological signs and 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the upper or lower respiratory system; 
(9) sleep disturbances; (10) gastrointestinal signs or 
symptoms; (11) cardiovascular signs or symptoms; and (12) 
abnormal weight loss.  Id. 

VA regulations provide that for a disability to be presumed 
to have been incurred in service, the disability must have 
become manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011; and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317.

The Veteran's relevant service treatment records are negative 
for any complaints, symptoms, or diagnosis of a skin 
disorder.

After separation from military service, an August 2000 
private medical report stated that the Veteran

has been breaking out around his ankles 
and feet every August since he returned 
from Saud[i] Arabia in 1991.  These start 
out as bumps in his veins which feel like 
something is trying to break out of his 
skin.  They are intensely itchy and after 
the skin breaks down, there is ulceration 
which heals with scarring but then goes 
away completely for another year without 
further symptoms.

After physical examination, the assessments were vasculitis 
and allergic dermatitis.

A second August 2000 private medical report gave an 
assessment of "[h]yprsensitivity reaction, suspect since 
this occurs for six to eight weeks every August, that he is 
allergic to something he is coming into contact with during 
that time of year."

In an August 2001 private medical report, the Veteran 
reported that he was "starting to break out in the same 
lesions on his legs that he had last year at this time, but 
states he also just returned from Saudi Arabia again and does 
not know if this has anything to do with it at all."  After 
physical examination, the assessment was allergic dermatitis 
of the lower legs which "seems to occur every August with 
exact etiology unknown."

A July 2003 private medical report stated that on physical 
examination of the Veteran's extremities there were 
"multiple raised erythematous papules on the lower legs, 
which [the Veteran] gets yearly about this time or later due 
to his allergies."  The assessment was allergic dermatitis.

In a May 2004 VA medical examination report, the Veteran 
stated that "he has had intermittent breakout on his ankles 
for the past 11 years which occurs during the summer months 
with itching and tender raised bumps and papules between July 
and September."  After physical examination, the diagnosis 
was allergic dermatitis, recurrent.

A July 2004 private medical report gave an assessment of 
papular dermatitis that was chronic and severe.  The examiner 
stated that the etiology was unknown.

In an August 2004 private medical report, the Veteran 
complained about "some bites on his ankles.  [The Veteran] 
states this has been going on since 1991 since he returned 
[from the] Gulf War. . . . They show up more when the 
temp[erature] goes up."  After physical examination, the 
assessment was rule out pityriasis lichenoides et 
varioliformis acuta (PLEVA).

A September 2004 private medical report gave an assessment of 
rule out PLEVA.

An October 2004 private medical report gave an assessment of 
PLEVA.

An April 2005 VA outpatient medical report gave an assessment 
of skin sores that were "unexplained."

A June 2006 private medical report gave an assessment of 
PLEVA.

The medical evidence of record does not show that the 
Veteran's currently diagnosed skin disorder is related to 
military service.  There is no medical evidence of record 
that this disorder was diagnosed during military service, nor 
does the Veteran claim that it was.  While the Veteran has a 
current diagnosis of a skin disorder, there is no medical 
evidence of record which relates it to military service.  
There are multiple medical records that comment on the 
etiology of the skin disorder, but none relate it to military 
service.  The second August 2000 private medical report 
stated that the Veteran was "allergic to something he is 
coming into contact with during that time of year."  The 
August 2001 private medical report stated that the "exact 
etiology [is] unknown."  The July 2003 private medical 
report stated that the skin disorder was "due to his 
allergies."  The July 2004 private medical report stated 
that the etiology was "unknown."

While some of these medical reports include the Veteran's own 
statements that the skin disorder was related to his active 
military service, these statements are not competent 
etiological evidence, as they are based entirely on the 
Veteran's reported history.  See Elkins v. Brown, 5 Vet. App. 
474, 478 (1993).  Such evidence cannot enjoy the presumption 
of truthfulness, because a medical professional is not 
competent to opine as to matters outside the scope of his or 
her expertise, and a bare transcription of a lay history is 
not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994) ("in order 
for any testimony to be probative of any fact, the witness 
must be competent to testify as to the facts under 
consideration").  The United States Court of Appeals for 
Veterans Claims has held that medical professionals are not 
competent to transform a lay history, unenhanced by medical 
comment, into competent medical evidence based on their 
status as medical professionals.  LeShore v. Brown, 8 Vet. 
App. 406 (1995).

The Veteran also claims that his skin disorder is related to 
an undiagnosed illness that occurred due to his service in 
the Persian Gulf.  However, there is no medical evidence of 
any kind that the Veteran's currently diagnosed skin disorder 
cannot be attributed to any known clinical diagnosis.  In 
fact, the Veteran's skin disorder has been clinically 
diagnosed as several different disorders, including allergic 
dermatitis, papular dermatitis, and PLEVA.  The inability of 
the medical professionals to agree on a single diagnosis for, 
or to determine the exact cause of, the skin disorder is not 
analogous to an inability to provide a diagnosis of any kind.  
Thus, the existence of a diagnosis for the Veteran's skin 
disorder firmly rules out the possibility of it being a 
symptom of an undiagnosed illness.  See 38 C.F.R. § 3.317.

The statements of the Veteran, his friends, and his family 
alone are not sufficient to prove that his currently 
diagnosed skin disorder is related to military service or is 
the symptom of an undiagnosed illness.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  As 
they are not physicians, the Veteran, his friends, and his 
family are not competent to make a determination that his 
currently diagnosed skin disorder is related to military 
service or is the symptom of an undiagnosed illness.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, there is 
no medical evidence of record that relates the Veteran's skin 
disorder to military service or to an undiagnosed illness.  
As such, service connection for a skin disorder is not 
warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a skin disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


